Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered October 26, 2006, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant pleaded guilty to the crime of burglary in the third degree, a class D felony, and was sentenced to six months in jail and five years of probation. When he was subsequently found guilty of violating the terms of his probation, County Court revoked his probation and resentenced him to 2Vs to 7 years in prison. Defendant now appeals.
Appellate counsel for defendant now seeks to be relieved of his assignment on the basis that an appeal would be wholly frivolous. Having reviewed the record, we disagree. There is at least one arguable issue pertaining to the possible severity of the resentence imposed upon defendant (see People v Estreme, 43 AD3d 1207, 1208 [2007]). Accordingly, without passing any judgment on the ultimate merit of this issue, counsel’s application is granted and new counsel shall be assigned to address this issue and any others that the record may disclose (see People v Stokes, 95 NY2d 633 [2001]; People v Martin, 43 AD3d 550, 551 [2007]).
Cardona, P.J., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.